OPINION OF THE COURT BY
PERRY J.
The appeal in this case was taken January 11, 1910,'and the time for filing; in this court the appeal papers expired January 31. February 5, and not until then, appellants requested additional time for the preparation and filing of the necessary papers and the request was inadvertently granted in the belief that the twenty days had not then expired. The court of its own motion subsequently called upon the appellants to show cause why the order granting-an extension of time should not be vacated.
It is unnecessary to say whether as a matter of construction of Rule 2 of this court the power exists after the expiration of the twenty days to extend the time or whether the provision as to a dismissal of the appeal for want of prosecution is mandatory or directory only. Assuming that the power exists and that the rule is directory, no satisfactory excuse for the delay has been presented and no cause shown for the extension. As conceded for the appellants the record could well have been completed within the time. Under the circumstances of the case and in the exercise of our discretion the order is vacated and extension of time refused.